            Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 1 of 11


 1   ROBERT S. SHWARTS (STATE BAR NO. 196803)
     rshwarts@orrick.com
 2   CATHERINE Y. LUI (STATE BAR NO. 239648)
     clui@orrick.com
 3   NATHAN SHAFFER (STATE BAR NO. 282015) nshaffer@orrick.com
     JOHANNA L. JACOB (STATE BAR NO. 286796)
 4   jjacob@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 5   The Orrick Building
     405 Howard Street
 6   San Francisco, CA 94105-2669
     Telephone: +1 415 773 5700
 7   Facsimile:    +1 415 773 5759
 8   Attorneys for Plaintiff
     ExamWorks, LLC
 9
10
11
12
                                UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14
     EXAMWORKS, a Delaware limited liability )
15   company,                                ) No. 2:20-cv-00920-KJM-DB
16                                           )
                      Plaintiff,             ) STIPULATED ORDER RE: DISCOVERY
17                                           ) OF ELECTRONICALLY STORED
           v.                                ) INFORMATION FOR STANDARD
18                                           ) LITIGATION
     TODD BALDINI, an individual, ABYGAIL )
19   BIRD, an individual, LAWRENCE STUART )
     GIRARD, an individual, PAMELLA          )
20   TEJADA, an individual, ROE              )
     CORPORATION, and DOES 1 through 10, )
21   Defendant(s).                           )

22
23
24
25
26
27
28


                                              1
           Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 2 of 11


 1       1. PURPOSE

 2          This production protocol will govern how the parties and the stipulated third party neutral

 3   forensic examiner produce email and electronic documents in this action.

 4      2. SEARCH OBLIGATIONS

 5              a. Each Party will conduct a reasonably diligent search for accessible sources of

 6                 Electronically Stored Information (“ESI”) in which it has reason to believe

 7                 potentially relevant material will be found.

 8              b. Furthermore, each Party represents that, from the point of its own reasonable
 9                 anticipation of litigation, it has taken reasonable steps to prevent the partial or full
10                 destruction, alteration, shredding, incineration, wiping or loss, due to any reason
11                 whatsoever, of potentially relevant information contained in hard copy or
12                 reasonably accessible sources of ESI.
13      3. DOCUMENT PRODUCTION FORMAT
14              a. TIFF Images. Unless otherwise stated in this Production Protocol, each document
15                 shall be produced in black and white, CCITT Group IV Tagged Image File
16                 Format (“TIFF”) regardless of whether such documents are stored by the parties
17                 in the ordinary course of business in electronic or hard copy form. Each TIFF
18                 image file should be one page and should reflect how the source document would
19                 appear if printed to hard copy.
20
                b. Load File(s). Document productions shall include Concordance‐compatible Load
21
                   File(s) that indicates document breaks of the TIFF images and additional fields as
22
                   identified in Section 6 below.
23
                c. File Name. Each document image file shall be named with the unique Bates
24
                   Number of the first page of the document in question followed by the file
25
                   extension “TIF”. File names should not be more than fifteen characters long or
26
                   contain spaces or underscore symbols.
27
28


                                                       2
     Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 3 of 11


 1
        d. Document Unitization. Electronically collected data shall maintain family
 2
           relationships to group parent documents with their attachments. Parties shall
 3
           apply all appropriate measures to logically unitize any hard copy or scanned
 4
           documents in order to represent how they were maintained in the ordinary course
 5
           of business.
 6
        e. Color. Documents shall be produced as black and white TIFF images. Upon
 7
           written request, a party shall produce color images for a reasonable number of
 8
           selected documents. Documents produced in color shall be produced as JPEG
 9
           images with Exif compression and 24-bit color depth. Each color document image
10
           file shall be named with the unique Bates Number of the first page of the
11
           document in question followed by the file extension “JPG”.
12
        f. Confidentiality Designation. Responsive documents in TIFF format will be
13
           stamped with the appropriate confidentiality designations in accordance with the
14
           Protective Order in this matter. Each responsive document produced in native
15
           format will have its confidentiality designation identified in the filename of the
16
           native file.
17
        g. Native Production for Spreadsheets, PowerPoint Presentations, and other Files not
18
           readily converted into TIFF images. Notwithstanding the foregoing, the parties
19
20         will produce spreadsheet and PowerPoint and other presentation files in native

21         format, as well as any other files not readily converted into a TIFF image (e.g.,

22         audio or video files). Each file produced in native format shall be named with a

23         unique Bates Number (e.g., ABC00000001.xls) and protective designation (e.g.

24         ABC00000001_confidential.xls). In addition to producing such documents in

25         native format, the producing party shall also include in the production a

26         placeholder TIFF image with the phrase “Document Produced Natively.” The

27         placeholder TIFF images shall be Bates-numbered as described herein, shall be

28         endorsed for confidentiality as described in the Protective Order, and shall include


                                              3
          Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 4 of 11


 1
                 Metadata as set forth in Section 4. The parties reserve the ability to request other
 2
                 file types be produced in native form or in another reasonably usable form upon
 3
                 review of the other party’s production. The parties reserve their respective rights
 4
                 to object to any such request
 5
             h. Native Redactions. Spreadsheets that contain redactions shall be produced as
 6
                 TIFF images, and shall follow the TIFF-image protocol described herein.
 7
                 However, when reasonably necessary, large spreadsheets that contain redactions
 8
                 may be produced in native format with black boxes representing the redacted
 9
                 portions of the document. These documents shall be redacted using a “full block”
10
                 representative character that appears as a black box on the spreadsheet. This
11
                 process may be used when a TIFF image would otherwise result in a large number
12
                 of pages such that it is unreasonable to review as a TIFF image.
13
     4.   SEARCHABLE TEXT. In addition to TIFF images, each production will include text
14
          files corresponding to the TIFF image files described above.
15
             a. Hard Copy Documents. Hard copy documents shall be scanned using Optical
16
                 Character Recognition (“OCR”) technology and searchable ASCII text (or
17
                 Unicode text if the text is in a language requiring characters outside of the ASCII
18
                 character set) files shall be produced. Each file shall be named with the unique
19
20               Bates Number of the first page of the corresponding TIFF document followed by

21               the extension “TXT”. Hard copy documents shall otherwise be produced as they

22               are stored in the normal course of the producing party’s business.

23           b. Electronic Documents. The full text of each native electronic document shall be

24               extracted (“Extracted Text”) and produced in a text file. The Extracted Text shall

25               be provided in searchable ASCII text format (or Unicode text format if the text is

26               in a language requiring characters outside of the ASCII character set) and shall be

27               named with the unique Bates Number of the first page of the corresponding TIFF

28               document followed by the extension “TXT”. Searchable text files corresponding


                                                    4
          Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 5 of 11


 1
                to the TIFF image files for redacted Electronic Documents must include Extracted
 2
                Text or OCR text only to the extent that it will not disclose redacted information.
 3
     5.   PRODUCTION MEDIA
 4
             a. Documents that are designated pursuant to the protective order must be produced
 5
                via encrypted media or via encrypted FTP transfer or other securely encrypted
 6
                electronic transmissions. Such productions must also be password protected, with
 7
                the passcode being securely and separately transferred from the encrypted media
 8
                itself. Non-designated documents may be included in the encrypted production of
 9
                designated documents, but a production of exclusively non-designated documents
10
                may be produced without encryption. The encryption passcode for any encrypted
11
                media will be exchanged between counsel for the parties securely and separately
12
                transferred from the encrypted media itself. Encryption passcodes may only be
13
                disclosed to parties, parties’ counsel, experts, third-party vendors, and support
14
                staff for all of these entities. The encryption specification used will be the
15
                Advanced Encryption Standard (“AES”) established by the U.S. National Institute
16
                of Standards and Technology and will use a 256 bit key length. Passcodes must be
17
                at least 14 characters long and contain a mix of upper case characters, lower case
18
                characters, numbers, and symbols such as “&” or “$” or others and will not
19
20              contain any complete words. Each FTP production transfer and piece of

21              Production Media shall identify: (1) the producing party’s name; (2) the

22              production date; and (3) the Bates Number range of the materials contained on the

23              Production Media.

24   6.   METADATA

25           a. For all Electronic Documents, the Concordance compatible Load File(s)

26              referenced in paragraph 3(b) will be in an ASCII text format and include the Data

27              Fields listed below. For redacted Electronic Documents, metadata fields must be

28              produced only to the extent such fields will not disclose redacted information.


                                                    5
             Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 6 of 11


 1
                  b. The parties reserve the ability to request that additional Data Fields be set forth or
 2
                        provided for certain specified Electronic Documents upon review of the other
 3
                        party’s production. A party is not obligated to produce metadata from a document
 4
                        if metadata does not exist in the document, or if the metadata is not machine-
 5
                        extractable. Notwithstanding, the Custodian and Hash Value fields identified in
 6
                        Appendix A are derived or additive metadata which the parties must produce even
 7
                        though not otherwise existing in the document or machine‐extractable.
 8
 9   Field                     Field Name        Field Format               Description

10                                                                           Confidentiality designation
      Confidentiality           Confid            Text                       pursuant to the parties’
11                                                                           Protective Order

12    File Name                 FileName          Text                       File Name of document or email
                                                                             File size of document or
13    File Size                 FileSize          Text                       email (including any
                                                                             embedded attachments)
14    Document Page                               Non zero filled           Number of pages in email
                                PageCount
      Count                                       number                    or document
15
                                                  Maximum six-
                                                                             Document ID number
16    Production Begin                            character alpha prefix,
                                BegDoc                                       associated with first page
      Bates Number                                seven-digit numeric
                                                                             of email or document
17                                                sequence
                                                  Maximum six-
18    Production End                              character alpha prefix,
                                                                             Document ID Number
                                EndDoc                                       associated with last page
      Bates Number                                seven-digit numeric
19                                                sequence
                                                                             of email or document

20                                                Maximum six-               Document ID Number
      Production Begin
                                                  character alpha prefix,    associated with first page
      Attachment Bates          BegAtta
21                                                seven-digit numeric        of parent email,
      Number
                                                  sequence                   document or family
22                                                Maximum six-               Document ID Number
      Production End
                                                  character alpha prefix,    associated with last page
23    Attachment Bates          EndAtta
                                                  seven-digit numeric        of email, document or
      Number
                                                  sequence                   family
24
                                                  Maximum six-
25                                                character alpha
                                                                            Starting Bates number of
      Parent ID                 ParentID          prefix, seven-digit
                                                                            Parent document
26                                                numeric
                                                  sequence
27
28


                                                            6
           Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 7 of 11


 1                                     Maximum six-
                                       character alpha       Starting Bates number of
 2   Attach IDs          AttachIDs     prefix, seven-digit   each attached document
                                       numeric               separated by semi-colon
 3                                     sequence

 4   Attach Count        Attachcount   Number
                                                             Tally of the number of
                                                             attachments per document
 5
                                                             Type of document (e.g.,
 6   Document Type       DocType       Text                  email, attachment, network
                                                             document)
 7                                                           Complete original file path
     Original File
                         OrigPath      Text                  for an email or loose
 8   Path
                                                             electronic document
 9                                                           Only applicable when loose
     Duplicate Path      DupPath       Text                  files are de-duplicated against
10                                                           email attachments
                                                             Type of application of
11                                                           document or email (i.e.,
     Application         AppName       Text                  Outlook, Lotus Notes,
12                                                           Microsoft Word or Microsoft
                                                             Excel etc )
13                                                           File extension of document
     File Extension      FileExt       Text
                                                             or email
14                                                           UNC path to production text
                                                             files containing the extracted or
15   Full Text Path      TextPath      Text                  OCR text (Not required if
                                                             text of document is
16                                                           redacted)
                                                             Algorithm that represents a
17                       MD5Hash/                            unique value of the document or
     MD5/SHA1                          Hash value
                         Secure Hash                         email, used for deduplication
18                                                           purposes

19                                                           Complete file path of produced
                                                             native file to allow hyperlinking
     Native Link         Native Link   Text
20                                                           of native file. (Only if native
                                                             file is being produced)
21                                                           If a document is redacted, this
                                                             field must contain a “Y.” If
22   Redacted Document   RedctDoc      Y/N                   the document has not been
                                                             redacted, the field must
23                                                           contain an “N.”

24                                                           Name of the custodian or
     Custodian           DocCust       Text                  source system from which
25                                                           the document was collected.

26
27
28


                                                 7
                 Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 8 of 11


 1                                                                               List of custodian names
                                                                                 that had duplicates of this
 2                                                                               email or document.
                                                      Text semicolon
         Duplicate Custodian 1   DupCust                                         Names shall be delimited
 3                                                    delimited
                                                                                 by a semicolon. Only
                                                                                 applicable when the parties
 4                                                                               use global deduplication.
 5                                                                               Document author name, for non-
         Author                  Author              Text
                                                                                 email documents.
 6                                                                               Last author or editor of
         Last Author             LastAuthor          Text                        document, from document
 7                                                                               properties
 8                                                   Text
                                                                                 Name and/or email address of
         From                    Sender                                          person(s) found in the “FROM”
 9                                                                               address line.
                                                                                 Name(s) and/or email
10       To                      Recipient
                                                      Text semicolon
                                                                                 addresses of person found in
                                                      delimited
                                                                                 the “TO” address line.
11
                                                                                 Name(s) and/or email
                                                      Text semicolon
12       CC                      CC
                                                      delimited
                                                                                 addresses of person(s) found
                                                                                 in the “CC” address line.
13
                                                                                 Name(s) and/or email
                                                      Text semicolon
14       BCC                     BCC                                             addresses of person(s) found in
                                                      delimited
                                                                                 the “BCC” address line, if any.
15                                                                               Subject or “Re” line of email;
                                                     Text                        not required for documents
16       Subject                 Subject
                                                                                 if subject or re line is
                                                                                 redacted.
17
                                                                                 Title of non-email document;
         Title                   Title               Text
18                                                                               not required if title is redacted.
                                                     Date in                     Date on which the document was
19       Date Created            CreateDate
                                                     MMDDYYYY                    created
20       Time Created            CreateTime                                      Time file created

21       Last Modified
                                 DateMod             Date in MMDDYYYY
                                                                                 Date the document was
         Date                                                                    last modified
22       Last Modified
                                 ModTime                                         Time file last modified
         Time
23
         Last Access
                                 AccessDate          Date in MMDDYYYY            Date file last accessed
         Date
24
         Last Access
                                 AccessTime                                      Time file last accessed
25       Time

26
     1
      Global Deduplication is the recommended processing standard for most matters. The Parties shall attempt to de-
27   duplicate ESI to avoid substantially duplicative productions. Documents will be de-duplicated against the entire
     population and all custodians of a de-duplicated document will be listed in a “Duplicate Custodian” field.
28


                                                               8
           Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 9 of 11


 1
      Sent Date               DateSent             Date in MMDDYYYY      Date email was sent
 2
      Sent Time               TimeSent                                   Time email was sent
 3
                                                   Date in               Date email was received by
      Date Received            DateRecd
 4                                                 MMDDYYYY              addressed recipients

 5    Time Received           TimeRecd                                   Time email was received

 6                                                                       Serial number or ID of
      Drive ID                DriveID              Text                  external hard drive or thumb
 7                                                                       drive that document originates
                                                                         from.
 8
 9   7.     EMAIL THREADING
10                a. In order to reduce the volume of entirely duplicative content within email threads,
11                    a party may utilize email thread suppression. As used in this agreement, email
12                    thread suppression means reducing redundant production of lesser inclusive email
13                    threads by producing the most recent email containing the thread of emails, as
14
                      well as any emails with unique attachments within the thread. Thus excluding all
15
                      lesser inclusive emails that would constitute redundant duplicates within the
16
                      produced string. Emails suppressed under this paragraph need not be reflected on
17
                      the party’s privilege log.
18
     8.     TIMEZONE
19
                  a. All documents and associated metadata shall be produced in the UTC time zone.
20
     9.     EXTERNAL HARD DRIVES AND USB DRIVES
21
                  a. The parties will produce both files and folders from external hard drives and USB
22
                      Drives, including Metadata as set forth in Section 6. In addition, files and folders
23
                      produced from external drives and USB Drives must be produced with the
24
                      embedded or internal serial number of the source drive (see field above called
25
                      DriveID).
26
     10.    PRIVILEGE LOGS
27
28


                                                          9
     Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 10 of 11


 1
        a. For each document withheld on the basis of privilege, the parties agree to include
 2
           such document on a furnished log that complies with the legal requirements under
 3
           federal law, but at a minimum will include the following information:
 4
                i. A unique number for each entry on the log.
 5
               ii. The date of document. The parties should indicate what the date of the
 6
                   document signifies. For example, this could be the sent date of the
 7
                   document or the last-modified or create date of the document.
 8
              iii. The Author of the document. For emails this should be populated with the
 9
                   metadata extracted from the “Email From” field associated with the file.
10
                   For loose ESI, this should be populated with the metadata extracted from
11
                   the “Author” field; if such field contains generic information such as the
12
                   company name, a party may substitute the information contained in the
13
                   “Custodian” metadata field.
14
              iv. Recipient(s) of the document where reasonably ascertainable. For emails
15
                   this should be populated with the metadata extracted from the “Email To”
16
                   field associated with the file. Separate columns should be included for the
17
                   metadata extracted from the “Email CC” and “Email BCC” fields, where
18
                   populated.
19
20             v. A description of why privilege is being asserted over the document. This

21                 description should include information sufficient to identify if the

22                 document contained attachments over which privilege is also being

23                 asserted.

24            vi. The type of privilege being asserted: (a) AC for Attorney/Client, (b) WP

25                 for Attorney Work Product, (c) CI for Common Interest.

26            vii. The parties shall identify on their logs the counsel who is the basis of the

27                 privilege or work product claim where not otherwise apparent from the

28                 identifying information.


                                              10
          Case 2:20-cv-00920-KJM-DB Document 65 Filed 06/11/20 Page 11 of 11


 1
 2
           IT IS SO STIPULATED, through Counsel of Record.
 3
 4    Dated: June 9, 2020                              /s/ Catherine Y. Lui
 5                                           Counsel for Plaintiff ExamWorks, LLC
 6    Dated: June 5, 2020                        /s/ Daniel Benjamin Chammas
 7                                    Counsel for Defendants Todd Baldini, Stuart Girard,
                                               Pamella Tejada, and Abygail Bird
 8
 9                                            ORDER
10         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
11   DATED: June 11, 2020                     /s/ DEBORAH BARNES
12                                            UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  11
